DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is to be noted that the effective filing date of present application is May 24, 2017, not Mary 25, 2016, on which the foreign priority document (10201604200P) was filed because the document does not fully support instant claim 1 (there is no support at least for instant pH range of 6 or lower nor for instant aminocarboxylate buffer).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 12, 14, 15, 32, 37, 38 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puri et al (US 2018/0325888 A1).
In Table 1 (see [0070] and [0013]), Puri teaches aqueous ophthalmic atropine formulations as shown below:

    PNG
    media_image1.png
    371
    650
    media_image1.png
    Greyscale

In the formulations, 0.01% w/v Atropine Sulfate teaches instant 0.001-0.1% w/v atropine salt; Sodium Dihydrogen Phosphate Anhydrous and Disodium Hydrogen Phosphate Anhydrous both teach instant buffer (I) which is phosphate buffer; 0.50 % w/v Hypromellose 2910 teaches instant 0.01-1% w/v water-soluble polymer (hydroxypropyl methyl cellulose) as well as 0.1-0.6 % w/v water-soluble polymer as claimed in claim 45.  Puri also teaches (claim 14) that its ophthalmic atropine compositions have a pH of between 5.0 (+/-0.2) and 5.5 (+/-0.2), and therefore Puri teaches instant pH range of 6 or lower (in claim 1) as well as instant pH range of 4-6 (in claim 32).  Puri furthermore teaches ([0077] and [0006]) that its atropine sulfate ophthalmic solution is intended to be provided as a single or multi-dose product for topical administration to the eye (as eye drops).  Puri teaches ([0036]) that most preferably, its ophthalmic atropine formulations are free of preservatives, particularly benzalkonium chloride.   
Thus, Puri teaches instant claims 1, 3, 4, 14, 15, 32, 37, 38 and 45 (the claim language of instant claim 4 does not require the presence of an aminocarboxylate buffer). 
With respect to instant claim 12, although Puri uses Hypromellose 2910 (hydroxypropyl methyl cellulose), Puri teaches ([0015]) a hydroxyethyl cellulose, hydroxypropyl cellulose and hydroxypropyl methylcellulose, all as preferred examples of its viscosity modifier.  Since there are only three preferred examples given for the viscosity modifier, one skilled in the art would immediately envisage using hydroxyethyl cellulose instead as the viscosity modifier in Puri’s formulations in Table 1.  Thus, Puri teaches instant claim 12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 17, 19, 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Puri et al (US 2018/0325888 A1). 
With respect to instant claims 16, 17, 19 and 24, Puri teaches ([0051] and claim 16) that its ophthalmic atropine formulations can contain tonicity agents in the amount of 0.2-0.8 wt.% so as to increase tonicity, and among several examples for the tonicity agents, Puri teaches glycerol (instant glycerin).  It would have been obvious to one skilled in the art to add 0.2-0.8 wt.% of glycerol to Puri’s ophthalmic atropine formulations in order to increase tonicity of the formulations.  Thus, Puri renders obvious instant claims 16, 17, 19 and 24.
With respect to instant claim 25, as discussed above in Paragraph 4, Puri teaches (claim 14) that its ophthalmic atropine compositions have a pH of between 5.0 (+/-0.2) and 5.5 (+/-0.2), which translates to a pH range of 4.8-5.7.  Such range overlaps with instant range (less than 5) of claim 25, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Puri renders obvious instant claim 25.  
Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al (US 2018/0325888 A1) in view of Ostrow et al (WO 2015/200361 A1).
With respect to instant claim 6, although Puri’s ophthalmic atropine formulations in Table 1 contain phosphate buffers only, Puri also teaches [0048] that there  are many types of buffer systems and buffers known in the art and that all of those are deemed suitable for use in its invention.  Among the examples for its buffer systems, Puri include citric acid/sodium citrate buffers.  Furthermore, as evidenced by Ostrow et al ([0017], [0044], [0121], [0123], and [0127]), using a combination of phosphate buffers and citrate buffers in an aqueous atropine-containing ophthalmic composition is well known in the art.  It would have been obvious to one skilled in the art to add citric acid/sodium citrate buffers in Puri’s formulations in Table 1 with a reasonable expectation of further stabilizing the pH of the formulations.  Thus, Puri in view of Ostrow renders obvious instant claim 6. 
With respect to instant claim 13, as already discussed above in Paragraph 4, Puri teaches aqueous ophthalmic atropine formulations containing hydroxyethyl cellulose and phosphate buffers.  Furthermore, as discussed above, Puri in view of Ostrow renders obvious using a combination of phosphate buffers and citrate buffers.  Thus, Puri in view of Ostrow renders obvious instant claim 13.  
Claims 1, 3, 4, 6, 12-17, 19, 24, 25, 32, 37, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (WO 2015/200361 A1).
Ostrow ([0003], [0004], [0014], [0029], [0033], [0034], [0041], Example 16 ([00369]), [00376] and claim 22) and  teaches an aqueous (either water or deuterated water) ophthalmic composition (for the treatment of pre-myopia, myopia or a progression of myopia) containing 0.001-0.05 wt.% (i.e.,  0.001-0.05 % (w/v) in water or 0.0011-0.055 % (w/v) in deuterated water) of atropine or its salt and having a pH of 3.8-7.5 (or pD of 4.2-7.9).  Ostrow’s ranges for the amount of atropine and the pH overlap with instant range (0.991-0.1% (w/v) for the amount of atropine and instant ranges (6 or lower, less than 5, and 4-6 of claims 1, 25 and 32, respectively) for the pH, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, from Ostrow’s Tables 15-17, Table 24A and Table 26A, it is indicated that aqueous atropine sulfate compositions formulated with water show better results in terms of stability, potency of atropine sulfate and amount of degradation products after 4 weeks at lower pH (around 4.2 or 4.8).  Thus, it would have been obvious to one skilled in the art to form Ostrow’s aqueous atropine composition with low pH (4.2 - 4.8) with a reasonable expectation of achieving better results with respect to stability, potency of atropine and amount of degradation products after 4 weeks.  
With respect to instant water-soluble polymer, Ostrow teaches ([0023], [0234] and [0236]) that its composition can be formulated with a viscosity-enhancing agent, and among the examples for the viscosity-enhancing agent, Ostrow teaches hydroxypropylmethyl cellulose and hydroxyethyl cellulose.  It would have been obvious to one skilled in the art to use hydroxypropylmethyl cellulose or hydroxyethyl cellulose as Ostrow’s viscosity-enhancing agent with a reasonable expectation of success.  Furthermore, in [00243], Ostrow teaches that in some embodiment, the viscosity-enhancing agent is hydroxypropyl methylcellulose, and in one of its working examples (see Table 6), Ostrow actually uses hydroxypropyl methylcellulose as its viscosity enhancing agent together with atropine sulfate.  Thus, Ostrow teaches instant water-soluble polymer (hydroxyethyl cellulose and hydroxypropyl methylcellulose).  As to the instant range (0.01-1 % (w/v)) for the concentration of the water-soluble polymer, Ostrow teaches (see [0238] and the last three lines [0246]) that its viscosity enhancing agents (such as hydroxypropyl methylcellulose and hydroxyethyl cellulose) are also utilized as a gelling agent, and the gelling agent can be present in its formulation in the amount of 0.5-5% (i.e., 0.5%, 1%, 1.5%, 2%, 2.5%, 3%, 3.5%, 4%, 4.5% or 5%) of the total weight of the formulation.  Such range overlaps with instant ranges of claim 1 (0.01-1%) and claim 45 (0.1-0.6%) for the concentration of the water-soluble polymer,  thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  
With respect to instant buffer (I) and buffer (II), Ostrow teaches ([0017], [0044], [0121], [0123], and [0127]) that it composition can comprise a buffer agent selected from borates, phosphates, citrates (such as sodium citrate), acetates, amino acids (such as -aminocaproic acid) or a combination therefor.  It would have been obvious to one skilled in the art to use a combination of these buffer agents including phosphates, citrates and amino acids (such as -aminocaproic acid – instant aminocarboxylate buffer) in Ostrow’s composition with a reasonable expectation of success.  Thus, Ostrow teaches or renders obvious instant buffer (I) of claims 1, 3, 4 and instant buffer (II) of claim 6. 
Thus, Ostrow renders obvious instant claims 1, 3, 4, 6, 25, 32 and 45.
With respect to instant claims 12-13, as already discussed above, Ostrow teaches the use of instant hydroxyethyl cellulose (as its viscosity-enhancing agent which is also utilized as a gelling agent) and renders obvious using a combination of buffer agents including phosphates, citrates and amino acids (such as -aminocaproic acid – instant aminocarboxylate buffer).  Thus, Ostrow renders obvious instant claims 12 and 13.
With respect to instant claim 14, Ostrow teaches ([0016] and [0138]) that its composition may further contain preservatives, which can be benzalkonium chloride (Ostrow uses benzalkonium chloride as a preservative in its working examples), in the amount of 0.0001-1 wt.%, which is equivalent to 1 ppm to 10,000 ppm.  This range overlaps with instant range of less than 50 ppm of claim 14, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Ostrow renders obvious instant claim 14.
With respect to instant claim 15, the preservative, such as benzalkonium chloride, is not required to be present (i.e., it is an optional additive – see [00229]).  In some of its working examples, Ostrow uses additives other than preservatives (see Tables 6-8).  Thus, Ostrow renders obvious instant claim 15. 
With respect to instant claims 16, 17, 19 and 24, Ostrow teaches ([0018] and [0045]) that its composition may contain tonicity adjusting agents, such as glycerin, mannitol, propylene glycol, sorbitol, or a combination thereof (instant nonionic tonicity agent of claims 17 and 19).  Thus, Ostrow renders obvious instant claims 16, 17 and 19.  In [0129], Ostrow also teaches that the tonicity adjusting agent is present in the amount of 0.5-2.0 wt.%, which is equivalent to 0.5-2.0% (w/v) in water or 0.55-2.22% (w/v) in deuterated water.  Such ranges overlap with instant range of claim 24, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Ostrow renders obvious instant claims 24. 
With respect to instant claim 37, Ostrow teaches ([0302]) that its ophthalmic composition is presented in a dispenser device which contains one or more unit dosage forms containing the compound.  Thus, Ostrow renders obvious instant claim 37.
With respect to instant claim 38, Ostrow teaches ([0286], [0287]) that its ophthalmic composition may be administered to the eye in the form of (eye) drops.  Thus, Ostrow renders obvious instant claim 38.
Response to Arguments
With respect to instant 103 rejection over Ostrow, applicant first argue that Ostrow does not teach an atropine-containing composition containing 0.01 - 1 % (w/v) of water-soluble polymer as required in the amended claim 1.  Applicant argue that Ostrow teaches in [0270] that its alleged water-soluble polymer is in a concentration of “about 1% to about 10%,” and further teaches increasing concentrations of the polymer: “about 2% to about 10%;” “about 5% to about 10%,” etc.  Therefore, applicant argue that instant claim 1 is not rendered obvious by Ostrow.  However, as already explained above, Ostrow teaches that its viscosity enhancing agents (such as hydroxypropyl methylcellulose and hydroxyethyl cellulose) which are also utilized as a gelling agent, can be present in its formulation in the amount of 0.5-5% of the total weight of the formulation.  Such range overlaps with instant ranges of claim 1 (0.01-1%) for the concentration of the water-soluble polymer, thus rendering instant ranges prima facie obvious. 
Applicant repeat their previous argument that present specification describes a stable aqueous atropine composition containing water that serves as a solvent whereas Ostrow discloses atropine compositions comprising deuterated water” and uses “pD” to indicate the acidity/basicity of the composition, which a person of skill in the art would have understood as a confirmation that the water in Ostrow’s composition is deuterated.  Applicant argue that while Ostrow discloses aqueous compositions of atropine, Ostrow makes it clear that deuterated, rather than normal water, is essential for stabilizing such compositions and argue that the Office has not explained why one skilled in the art would have been motivated to replace the main stabilizer of atropine in Ostrow’s compositions—specifically, deuterated water—with H2O given Ostrow’s teaching that “deuterated water stabilizes ophthalmic compositions” in [0073].  Applicant thus argue that Ostrow does not render instant aqueous atropine composition obvious.  However, as previously argued by the Examiner, Ostrow clearly teaches or indicates that its aqueous ophthalmic compositions can be formulated with water as well as deuterated water - see particularly [0033], Example 16, claim 22 and Tables 15-18, Table 24A, Table 26A, Table 27A and Table 29, and in these tables, the aqueous atropine sulfate compositions formulated with either water (at lower pH, around 4.8) or deuterated water show comparable or similar results in terms of pH stability, potency of atropine sulfate or amount of degradation products formed after 4 weeks (besides, in any case, instant claim languages do not even exclude deuterated water).  	                   	   
Next, applicant argue unexpected superior results of the claimed composition containing a water-soluble polymer in a concentration of 0.01 - 1 % (w/v) and argue that such concentration for the water-soluble polymer is critical for producing these unexpected results.  Applicant point to Test 7, specifically to Example D (as shown in Table 8), and argue that adding 0.01-1 % (w/v) of a water-soluble polymer (e.g., hydroxyethyl cellulose) to an atropine-containing aqueous composition (i.e., Example D) is critical for producing a more potent action for inhibiting the elongation of eye axial length and for improving the refractive error whereas Example C (an atropine-containing aqueous composition without a water soluble polymer (hydroxyethyl cellulose)) does not demonstrate such results.  Applicant argue that Ostrow does not contemplate such unexpected results nor the criticality of the water-soluble polymer in a concentration of 0.01 - 1 % (w/v) discussed above.  Applicant argue that this strong showing of unexpected results rebuts any showing of a prima facie case of obviousness.  Applicant thus argue that claim 1 would not have been rendered obvious over Ostrow.  However, applicant’s argument of unexpected results is found to be unpersuasive for the following reasons:  First of all, as explained above, Ostrow already teaches that its viscosity enhancing agents (hydroxypropyl methylcellulose or hydroxyethyl cellulose) can be present in its formulation in the amount of 0.5-5% of the total weight of the formulation.  Such range overlaps with instant ranges of claim 1 (0.01-1%) for the concentration of the water-soluble polymer, thus rendering instant ranges prima facie obvious.  Such a prima facie case of obviousness would be overcome by a showing of unexpected results for instant range for the concentration of the water soluble polymer.  However, in the comparison between Example C and D in Test 7 (Table 8), the only data point applicant used for the concentration of hydroxyethyl cellulose was 0.45%, and applicant has not proven criticality of instant range 0.01-1% for the water-soluble polymer concentration.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d).  Also, the comparison made is not commensurate in scope with the broadest claim because  (i) the concentration of hydroxyethyl cellulose (0.45%) represents the preferred embodiment of dependent claim 45, (ii) the combination of hydroxyethyl cellulose and sodium dihydrogen phosphate (buffer) represent the preferred embodiment of dependent claim 12, and the concentrated glycerin represents the preferred embodiment of claims 19.  Thus, applicant’s argument of unexpected results of the claimed composition containing a water-soluble polymer in a concentration of 0.01 - 1 % (w/v) is found to be unpersuasive 
	For the reasons stated above, instant 103 rejection over Ostrow still stands.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 12, 2022